DETAILED ACTION

	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Formal Matters

Applicant’s response filed October 11, 2021 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-12 and 14-21 are currently pending.  Claims 19-21 are withdrawn.  Claims 22-24 are cancelled.  Claim 1 is currently amended.

New ground of Rejection, Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, which depends from claim 1, recites the following limitations directed to the manner in which the porous polyimide film is produced:
“wherein th
15(1) casting a poly(amic acid) solution consisting of a poly(amic acid) and an 16organic polar solvent into a film-like shape, and dipping in or bringing it into contact with a 17coagulating solvent to prepare a porous film of poly(amic acid); and 
 18(2) imidizing the porous film of the poly(amic acid) obtained in the step (1) 19by heat treatment; and
(3) subjecting at least one surface of the porous polyimide film obtained in the step (2) to plasma treatment.” 

Given that claim 1 has been amended to recite that the polyamic acid is a tetracarboxylic acid and the tetracarboxylic acid has a concentration ranging from 3 to 60%, as well as requiring the organic polar solvent is provided at a concentration ranging from 40 to 97%, it is now unclear if the more generic limitations recited in claim 2 are now reciting an optional manner by which the porous polyimide film is prepared, or if Applicant is attempting to summarize the limitations of claim 1, and further claim the process for producing the porous polyimide film further includes subjecting at least one surface of the imidized film to plasma treatment?
It is suggested that claim 2 be amended to recite:
“The method for preparing cells according to claim 1, wherein at least one surface of the porous polyimide film obtained in claim 1 is subjected to plasma treatment.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Rejection Withdrawn
RE: Rejection of Claims 1-12 and 14-18 under 35 U.S.C. 103 as being unpatentable over Hagihara, as evidenced by MIT News:
Applicant has amended claim 1 to recite additional limitations directed to the manner by which the porous polyimide film is produced, i.e. product-by-process limitations. When these limitations are considered, they further define the required structure of the claimed porous polyimide film. The newly amended limitations define that the porous polyimide film comprises 3 to 60% of the poly(amic) acid tetracarboxylic acid and a diamine component and 40-97% organic polar solvent. The coagulation with water imparts a porous structure to the film and the heat treatment imparts imidization thus resulting in the porous polyimide film (specification at paragraphs [0044] to [0051]).
Although Hagihara teaches a porous polyimide film comprising tetracarboxylic acid and a diamine component that is thermally imidized (paragraphs [0113]-[0118]), Hagihara does not further disclose the specific concentrations of the tetracarboxylic acid and a diamine component, or whether or not the film includes an organic polar solvent.
Therefore, the rejection of claims 1-12 and 14-18 under 35 U.S.C. 103 as being unpatentable over Hagihara, as evidenced by MIT News, is withdrawn.  However, Applicant’s claim amendment submitted October 11, 2021 has necessitated a new ground of rejection, as set forth below.

New ground of Rejection, necessitated by Amendment
Claims 1-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hagihara et al., (WO 2015/012415, prior public availability date January 29, 2015; IDS 3/22/2019, previously cited) (“Hagihara”), as evidenced by MIT News (July 16, 2013, retrieved from the internet; previously cited) (“MIT News”), and further in view of Ohya et al., (US 2011/0318556; see IDS 3/22/2019) (“Ohya”):
Paragraph numbers for Hagihara refer to US 2016/0168560 as the English language translation of WO 2015/012415, IDS 3/22/2019).

Hagihara is directed to cell culturing methods comprising applying cells on a porous polyimide film and culturing (Abstract and paragraph [0017]).
Regarding claim 1, it is initially noted that instant claim 1 is directed to a method for preparing cells, wherein cells are applied to a porous polyimide film and thereafter cultured. Thus, claim 1 is directed to a method for preparing cells.
However, claim 1 has been amended to recite limitations directed to the manner by which the porous polyamide film is produced.
As set forth above, regarding the newly amended limitations recited in claim 1, these limitations are directed to the manner by which the porous polyimide film is produced, i.e. product-by-process limitations. When these limitations are considered, they further define the required structure of the claimed porous polyimide film. The newly amended limitations define that the porous polyimide film comprises 3 to 60% of the poly(amic) acid tetracarboxylic acid and a diamine component and 40-97% organic polar solvent. The coagulation with water imparts a porous structure to the film and the heat treatment imparts imidization thus resulting in the porous polyimide film (specification at paragraphs [0044] to [0051]). Therefore, any porous polyimide film 
Further regarding claim 1, Example 3 (paragraphs [0156]-[0157]) of Hagihara teaches the following method:
Seeding of human skin fibroblasts in a porous polyimide by applying the cells to the porous polyimide film by suction seeding onto a wet film.  Cells were prepared at a concentration of 1 x 106/ml of medium (90% viability).  Twenty-five (25) porous polyimide films (1.4 cm2) were wetted with 1 ml of cell culture medium, and 20 µl of cell suspension was added to the B-surface of each porous polyimide film. The discharged liquid was drained. Each porous polyimide film was transferred to a 75 cm2 dish, and 12 ml of medium was added. Culturing was then carried out under ordinary conditions.
Thus, Hagihara’s step of seeding the human fibroblasts by applying the cells to the porous polyimide film reads on the step of “applying cells to a porous polyimide film and culturing cells”, as recited in claim 1.
It is noted that Example 3 of Hagihara does not further disclose limitations regarding the structure of the polyimide film.  However, Hagihara at paragraphs [0137]-[0139] teaches the porous polyimide film may be may be a porous polyimide film with a multilayer structure, having at least two surface layers (A-surface and B-surface), and a macro-void layer sandwiched between the two surface layers, which reads on “…wherein the porous polyimide film is a three-layer structure having a surface layer 4A and a surface layer B”…. and “…a macrovoid layer 5sandwiched between the surface layers A and B”.  Hagihara teaches the surface layers (A-surface and B-surface) each have thicknesses of 0.01 to 20 µm and a plurality of pores with mean pore sizes of 0.01 to 100 the surface layers having a plurality of pores”, as recited in claim 1.
Hagihara teaches the A-surface layer of the porous film is a mesh structure having small holes (pores) with mean sizes of no greater than 15 µm, and the B-surface is a large-hole (pores) structure with mean sizes of 20 µm or greater, which reads on “6wherein an average pore diameter of the pores present in the surface layer A is 7smaller than an average pore diameter of the pores present in the surface layer B”, thus meeting the limitation of claim 1. 
Further regarding claim 1 and the limitation “8wherein the macrovoid layer has a partition wall bonded to the surface layers A 9and B, and a plurality of macrovoids surrounded by the partition wall and the surface layers A 10and B”, Hagihara teaches the macrovoid layer has a partition bonded to the surface layers (A-surface and B-surface) and a plurality of macrovoids surrounded by the partition wall and the surface layers (A-surface and B-surface), thus meeting the limitation of claim 1.
Further regarding claim 1 and the limitation “11wherein the pores in the surface layers A and B communicate with the 12macrovoids”, it is noted that Hagihara teaches the macro-void layer and the surface layers (A-surface and B-surface) each have a plurality of pores communicating with each other, thus meeting the limitation of claim 1.
Thus, Hagihara does render obvious:
the porous polyimide film is a three-layer structure having a surface layer 4A and a surface layer B, the surface layers having a plurality of pores, and a macrovoid layer 5sandwiched between the surface layers A and B; 
6wherein an average pore diameter of the pores present in the surface layer A is 7smaller than an average pore diameter of the pores present in the surface layer B; 
8wherein the macrovoid layer has a partition wall bonded to the surface layers A 9and B, and a plurality of macrovoids surrounded by the partition wall and the surface layers A 10and B;

 
that is, Hagihara teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method for preparing cells wherein the porous polyimide film has the structures as recited in claim 1 is within the scope of the teachings of Hagihara, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to prepare cells by applying cells to a porous polyimide film as recited in claim 1.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Hagihara.
Further regarding claim 1, as discussed above, Applicant has amended claim 1 to recite additional limitations directed to the manner by which the porous polyimide film is produced, i.e. product-by-process limitations. When these limitations are considered, they further define the required structure of the claimed porous polyimide film. The newly amended limitations define that the porous polyimide film comprises 3 to 60% of the poly(amic) acid tetracarboxylic acid and a diamine component and 40-97% organic polar solvent. The coagulation with water imparts a porous structure to the film and the heat treatment imparts imidization thus resulting in the porous polyimide film (specification at paragraphs [0044] to [0051]).  Therefore, any porous polyimide film comprising 3 to 60% of tetracarboxylic acid and a diamine component and 40-97% organic polar solvent reads on the claimed porous polyimide film.


However, Ohya is directed to methods for preparing porous polyimide membrane of a three-layer structure having two surface layers (a) and (b) and a macrovoid layer interposed between the surface layers (a) and (b).  The macrovoid layer has a partition wall joined to the surface layers (a) and (b) and a plurality of macrovoids surrounded by the partition wall and the surface layers (a) and (b).   The pores in the surface layers communicate with each other and also communicate with the macrovoids. The membrane has a total membrane thickness ranging from 5 to 500 µm and a porosity of from 70 to 95% (Abstract).
Ohya specifically teaches the process for producing the porous polyimide film includes a step of casting a polyamic acid solution comprising tetracarboxylic acid and a diamine component at a concentration ranging from 0.3 to 60% by mass and 40-99.7% of an organic polar solvent. The film is brought into contact with a coagulating solvent containing water as an essential element to fabricate porous membrane. The membrane is thermally treated to achieve imidation (paragraph [0069]).  Ohya further teaches the logarithmic viscosity of the polyamic acid solution ranges from 0.5 to 7. Therefore, Ohya teaches a well-known method for producing a porous polyimide film comprising 3 to 60% of tetracarboxylic acid and a diamine component and 40-97% organic polar solvent.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Ohya’s well-known method for 
Ohya has shown that the disclosed process is a well-known and effective process for preparing porous polyimide films; thus one would have had a reasonable expectation of successfully substituting Ohya’s porous polyimide film in the method of Hagihara. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
	Regarding claim 2, 
Claim 2 likewise recites the following limitations directed to the manner in which the porous polyimide film is produced:
“wherein th
15(1) casting a poly(amic acid) solution consisting of a poly(amic acid) and an 16organic polar solvent into a film-like shape, and dipping in or bringing it into contact with a 17coagulating solvent to prepare a porous film of poly(amic acid); and 
 18(2) imidizing the porous film of the poly(amic acid) obtained in the step (1) 19by heat treatment; and
(3) subjecting at least one surface of the porous polyimide film obtained in the step (2) to plasma treatment.” 


	These limitations are directed to the manner in which the porous polyimide film is produced.  With regard to the limitations directed to the manner in which the porous polyimide film has been produced, such limitations are not active steps required by the method for preparing cells, but rather are product-by-process steps which define the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.                 
	In the instant case, the method by which the porous polyimide film has been produced in claim 1 imparts these features:  
	A porous polyimide film comprising 3 to 60% of tetracarboxylic acid and a diamine component and 40-97% organic polar solvent.
	As to claim 2 and the additional plasma treatment, it is noted the instant specification (paragraph [0052]) discloses applying a plasma discharge treatment to at least one side of a porous polyimide film in order to improve the surface opening diameter, surface opening ratio, and hydrophilicity.  The specification at paragraph [0017] discloses the porosity ranges from 40% to 95%. Therefore, if the product by process limitations are considered, the process imparts the features of a hydrophilic porous polyimide film having a porosity ranging from 40-95%.  Therefore, regarding claim 2, any hydrophilic porous polyimide film having a porosity ranging from 40-95% would appear to read on the porous polyimide film provided in the method for preparing cells.
M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  

	Hagihara (paragraph [0137]) teaches the porous polyimide film has a porosity that is 40% or greater and less than 95%.  Likewise, Ohya teaches the porous polyimide film has a porosity of 70 to 95%.  Hagihara further teaches that water is able to flow out of the porous film (paragraphs [0080], [0083] and [0089]).  MIT News evidences that hydrophilic materials have an affinity for water and water is able to spread across hydrophilic materials and wet a large area of the surface (page 2, first and last paragraphs). Hagihara and Ohya teach the polyimide is obtained from the same tetracarboxylic dianhydride and a diamine as disclosed in the instant specification (paragraph [0021]). It is noted, a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present. Thus, the polyimide film disclosed by Hagihara is necessarily hydrophilic. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not inherently possess the same properties as instantly claimed product. 
	Regarding claim 3, Hagihara teaches the poly(amic acid) comprises biphenyltetracarboxylic dianhydrides (paragraph [0022]) and the diamine comprises benzenediamine (paragraph [0025]), thus meeting the limitation of claim 3.
Regarding claim 4, Example 3 of Hagihara teaches seeding the fibroblasts on the surface of the B-surface layer, thus meeting the limitation of claim 4.
	Regarding claim 5, Example 3 of Hagihara does not further teach:
placing a cell suspension on the dried surface of the porous polyimide film;
 4allowing the porous polyimide film to stand, or moving the porous polyimide film 5to promote efflux of liquid, or stimulating a part of the surface to cause absorption of the cell 6suspension into the film; and 7
retaining cells in the cell suspension in the porous polyimide film, and allowing 8water to flow out.
	However, Hagihara teaches an embodiment of the method wherein a cell suspension is applied to the dried surface of the porous polyimide film, the film with seeded cells is allowed to stand to cause absorption of the cell suspension into the film, thus retaining the cells in the cell suspension inside the film and allowing the water to flow out (paragraphs [0078]-[0080] and [0086]).
Thus, Hagihara does render obvious a method for preparing cells wherein cell suspension is applied to the dried surface of the porous polyimide film, the film with seeded cells is allowed to stand to cause absorption of the cell suspension into the film, thus retaining the cells in the cell suspension inside the film and allowing the water to flow out, that is, Hagihara teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method for preparing cells wherein cell suspension is applied to the dried surface of the porous polyimide film, the film with seeded cells is allowed to stand to cause absorption of the cell suspension into the film, thus retaining the cells in the cell suspension inside the film and allowing the water to flow out, is within the scope of the teachings of Hagihara, and thus renders the prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to a prepare cells wherein cell suspension is applied to the dried surface of the porous polyimide film, the film with seeded cells is allowed to stand to cause absorption of the cell suspension into the film, thus retaining the cells in the cell suspension inside the film and allowing the water to flow out.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Hagihara.
Regarding claim 6, although Example 3 (paragraph [0157]) of Hagihara renders obvious wetting the B-surface of each porous film with a cell culture medium and loading the fibroblast cell suspension into the wetted porous polyimide film, wherein cells are retained inside the film, and further allowing the cell culture medium to exude out of the film (flow out of the film), Hagihara’s Example 3 does not further teach that water exudes, or flows out of the film.
However, Hagihara at paragraphs [0081]-[0083] teach an embodiment of the method that includes a step of wetting one or both sides of the porous polyimide film with a cell culture medium solution or a sterilized liquid, loading a cell suspension into the wetted porous polyimide film, and retaining the cells in the cell suspension inside the film and allowing the water to flow out.
Thus, Hagihara does render obvious a method for preparing cells wherein that includes a step of wetting one or both sides of the porous polyimide film with a cell culture medium solution or a sterilized liquid, loading a cell suspension into the wetted porous polyimide film, and retaining the cells in the cell suspension inside the film and allowing the water to flow out, that is, Hagihara teaches the limitations required by the prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to a prepare cells that includes a step of wetting one or both sides of the porous polyimide film with a cell culture medium solution or a sterilized liquid, loading a cell suspension into the wetted porous polyimide film, and retaining the cells in the cell suspension inside the film and allowing the water to flow out.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Hagihara.
Regarding claim 7, Example 3 of Hagihara does not further teach the limitation wherein the viable cells are retained in the porous polyimide film, and the dead cells are allowed to flow out together with the water.
However, claim 5 and paragraphs [0027] and [0091] of Hagihara teaches the method for preparing cells, wherein the viable cells are retained in the porous polyimide film, and the dead cells are allowed to flow out together with the water.
Thus, Hagihara does render obvious a method for preparing cells wherein the viable cells are retained in the porous polyimide film, and the dead cells are allowed to flow out together with the water, that is, Hagihara teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method for preparing cells wherein wherein the viable cells are retained in the porous prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to a prepare cells wherein the viable cells are retained in the porous polyimide film, and the dead cells are allowed to flow out together with the water.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Hagihara.
Regarding claim 8, Example 3 of Hagihara does not further teach the sterilized liquid is sterile water or a sterilized buffer solution.  However, Hagihara (paragraph [0092]) teaches an embodiment of the invention wherein the sterilized liquid used for mode (C) is a sterilized buffering solution (e.g. Dulbecco's PBS or Hank’s Balanced Salt Solution) or sterilized water. 
Thus, Hagihara does render obvious a method for preparing cells wherein the sterilized liquid is sterile water or a sterilized buffer solution, that is, Hagihara teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method for preparing cells wherein the sterilized liquid is sterile water or a sterilized buffer solution, is within the scope of the teachings of Hagihara, and thus renders the invention of claim 8 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to prepare cells wherein the sterilized liquid is sterile water or a sterilized buffer solution.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Hagihara.
Regarding claim 9, although Example 3 of Hagihara renders obvious placing a cell culture medium, cells and a plurality of the porous polyimide films in a cell culture vessel, Hagihara’s Example 3 does not further teach whether or not the films are in a suspended state in the cell culture medium. 
However, Hagihara at paragraph [0093] teaches the porous polyimide film may be placed in the cell culturing vessel and when the cell culture medium is a liquid, the porous polyimide film is in a floating (suspended) state in the cell culture medium. 
Thus, Hagihara does render obvious a method for preparing cells wherein the films are in a suspended state in the cell culture medium, that is, Hagihara teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method for preparing cells wherein the films are in a suspended state in the cell culture medium, is within the scope of the teachings of Hagihara, and thus renders the invention of claim 9 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to prepare cells wherein the films are in a suspended state in the cell culture medium.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Hagihara.
Regarding claim 10, Example 3 of Hagihara teaches using a plurality (i.e. 25) porous polyimide films, thus meeting the limitation of claim 10.
Regarding claim 11, Hagihara (paragraph [0093]) teaches the cells spontaneously adhere to the porous polyimide film, thus meeting the limitation of claim 11.
Regarding claim 12, Hagihara’s Example 3 does not further comment on whether or not the film is folded, wound into a roll-like shape, connected as sheets or pieces with a filamentous structure or bound into a rope-like shape and suspended or fixed in a cell culture medium in a cell culture vessel. 
However, Hagihara (paragraph [0097]) teaches the porous polyimide film can be used by working into a three-dimensional shape by being: 
folded, 
wound into a roll, 
connected as sheets or fragments by a filamentous structure, or
 bound into a rope, for suspension or fixing in the cell culture medium in the cell culturing vessel.
	Thus, Hagihara does render obvious a method for preparing cells wherein the film can be folded or wound into a roll, that is, Hagihara teaches the limitations required by the current claims and as all limitations are found in one reference it is held that a method for preparing cells wherein the films are folded or wound into a roll, is within the scope of the teachings of Hagihara, and thus renders the invention of claim 12 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion to prepare cells wherein the film can be folded or wound into a roll.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by Hagihara.
Regarding claim 14, Example 3 of Hagihara teaches the use a plurality of the polymer films wherein the films are aligned, without overlapping, which reads on “two 
Regarding claim 15, it is noted that the method of instant claim 4 prepares the cells by applying the cells on the surface of the porous polyimide film and the method of instant claim 14 uses two or more porous polyimide films layered left and right in the cell culture medium. Example 3 of Hagihara applies the cells on the surface of the porous film and aligns a plurality of porous films without overlapping. Thus, the method disclosed by Example 3 of Hagihara meets the limitations of claim 15.
Regarding claim 16, Example 3 of Hagihara (paragraph [0158]) teaches the cells are applied onto the porous film and the viable cell adsorption rate into the porous film was 88% and FIG. 5 illustrates the cells on and inside the porous film, thus meeting the limitations of claim 16.
Regarding claims 17 and 18, Example 3 of Hagihara seeds human skin fibroblasts, thus meeting the limitations of claims 17 and 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Rejection Withdrawn
RE: Rejection of Claims 1-12 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,868,933 (“U.S. ‘933”). 
Due to the claim amendments the rejection on the ground of nonstatutory double patenting has been withdrawn, however the amendment has necessitated a new ground of rejection, as set forth below.

New ground of Rejection, necessitated by Amendment
Claims 1-12 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,868,933 (“U.S. ‘933”), in view of Ohya et al., (US 2011/0318556; see IDS 3/22/2019) (“Ohya”):
Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant claim 1 recites the following method:
A method for preparing cells, the method 2comprising the step of: 
applying cells to a porous polyimide film and culturing the cells; 
3wherein the porous polyimide film is a three-layer structure having a surface layer 4A and a surface layer B, the surface layers having a plurality of pores, and a macrovoid layer 5sandwiched between the surface layers A and B; 
6wherein an average pore diameter of the pores present in the surface layer A is 7smaller than an average pore diameter of the pores present in the surface layer B;
 8wherein the macrovoid layer has a partition wall bonded to the surface layers A 9and B, and a plurality of macrovoids surrounded by the partition wall and the surface layers A 10and B; 
11wherein the pores in the surface layers A and B communicate with the 12macrovoids; and 
13wherein the porous polyimide film is produced by a method comprising the steps 14of:

26(2) imidizing the porous film of a polv(amic acid) obtained in the step (1) by 27heat treatment, wherein each of the shrinkage ratios in the longitudinal direction and the 28transverse direction of the film after heat treatment is suppressed to 800 or lower, and the 29temperature rising rate in the temperature region of 200 0C or higher in the heat treatment is 25 30°C/min or higher.

	As discussed above regarding claim 1, any porous polyimide film comprising 3 to 60% of tetracarboxylic acid and a diamine component and 40-97% organic polar solvent would appear to read on the porous polyimide film provided in the method for preparing cells.
	
Claim 1 of U.S. ‘933 claims the following method:
A cell culturing method that includes applying cells to a porous polyimide film and culturing them, wherein the porous polyimide film has a three-layer structure consisting of an A-surface layer having a plurality of pores, a B-surface layer having a plurality of pores, and a macro-void layer sandwiched between the two surface layers, a mean pore size in the A-surface layer is smaller than a mean pore size in the B-surface layer, and the macro-void layer has a partition bonded to the A-surface layer and the B-surface layer, and a plurality of macro-voids surrounded by the partition, the A-surface layer, and the B-surface layer.

Although claim 1 of U.S. ‘933 does not further claim the pores in the surface layers A and B communicate with the macrovoids, as is recited in instant claim 1, it is noted that claim 3 of U.S. ‘933 claims the following:
“The method according to claim 1, including a step of: placing a cell suspension on the dried surface of the porous polyimide film, allowing the porous polyimide film to stand, or moving the porous polyimide film to promote efflux of the liquid, or stimulating part of the surface to cause absorption of the cell suspension into the film, and retaining the cells in the cell suspension inside the film and allowing the water to flow out.”
	

U.S. ‘933 does not further claim the porous polyimide film comprises 3 to 60% of tetracarboxylic acid and a diamine component and 40-97% organic polar solvent.  However, Ohya is directed to methods for preparing porous polyimide films.  Ohya’s porous polyimide membrane comprises a three-layer structure having two surface layers (a) and (b) and a macrovoid layer interposed between the surface layers (a) and (b).  The macrovoid layer has a partition wall joined to the surface layers (a) and (b) and a plurality of macrovoids surrounded by the partition wall and the surface layers (a) and (b).   The pores in the surface layers communicate with each other and also communicate with the macrovoids. The membrane has a porosity of 70 to 95% (Abstract).
Ohya specifically teaches the process for producing the porous polyimide film includes a step of casting a polyamic acid solution comprising tetracarboxylic acid and a diamine component at a concentration ranging from 0.3 to 60% by mass and 40-99.7% of an organic polar solvent. The film is brought into contact with a coagulating solvent containing water as an essential element to fabricate porous membrane. The membrane is thermally treated to achieve imidation (paragraph [0069]).  Ohya further teaches the logarithmic viscosity of the polyamic acid solution ranges from 0.5 to 7. Therefore, Ohya teaches a well-known method for producing a porous polyimide film comprising 3 to 60% of tetracarboxylic acid and a diamine component and 40-97% organic polar solvent.

Ohya has shown that the disclosed process is a well-known and effective process for preparing porous polyimide films; thus one would have had a reasonable expectation of successfully substituting Ohya’s porous polyimide film in the method of U.S. ‘933. Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than predictable results.  See KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
	Claim 2 of U.S.  ‘933 claims a step of seeding cells on either the A-surface or the B-surface of the porous polyimide film, which renders obvious instant claim 4.
	Claim 3 of U.S. ‘933 claims placing a cell suspension on the dried surface of the porous polyimide film, allowing the porous polyimide film to stand, or moving the porous polyimide film to promote efflux of the liquid, or stimulating part of the surface to cause absorption of the cell suspension into the film, and retaining the cells in the cell suspension inside the film and allowing the water to flow out, which renders obvious instant claim 5.
	Claim 4 of U.S. ‘933 claims a step of wetting one or both sides of the porous polyimide film with a cell culture medium or a sterilized liquid, loading a cell suspension into the wetted porous polyimide film, and retaining the cells in the cell suspension 
	Claim 5 of U.S. ‘933 claims the viable cells are retained in the porous polyimide film, and the dead cells are allowed to flow out together with the water, which renders obvious instant claim 7.
	Claim 6 of U.S. ‘933 claims the sterilized liquid is sterilized water or a sterilized buffering solution, which renders obvious instant claim 8.
	Claim 7 of U.S. ‘933 claims the cell culture medium, cells and one or more porous polyimide films are placed in a cell culturing vessel, wherein the porous polyimide film is in a suspended state in the cell culture medium, which renders obvious instant claim 9.
	Claim 8 of U.S. ‘933 claims wherein two or more fragments of the porous polyimide film are used, which renders obvious instant claim 10.
	Claim 9 of U.S. ‘933 claims wherein the cells spontaneously adhere to the porous polyimide film, which renders obvious instant claim 11.
	Claim 10 of U.S. ‘933 claims wherein the porous polyimide film is: i) folded, ii) wound into a roll, iii) connected as sheets or fragments by a filamentous structure, or iv) bound into a rope, for suspension or fixing in the cell culture medium in the cell culturing vessel, which renders obvious instant claim 12.
	Claim 12 of U.S. ‘933 claims including using two or more porous polyimide films layered either above and below or left and right in the cell culture medium, which renders obvious instant claim 14.
	Claim 13 of U.S. ‘933 claims wherein the cells grow and proliferate on the surface of and inside the porous polyimide film, which renders obvious instant claim 16.

	Claim 15 of U.S. ‘933 claims wherein the animal cells are cells derived from an animal belonging to the subphylum Vertebrata, which reads on instant claim 18.

Response to Remarks

Rejection under 35 U.S.C. 103:
 	Applicant has traversed the rejection of record on the grounds that Hagihara neither describes nor suggests the porous polyimide film produced by the method of currently amended claim 1, as discussed at Applicant’s Remarks (third paragraph, page 7 of 8).
Applicant’s remarks have been fully considered, but are not found persuasive in view of the new ground of rejection. The newly amended limitations are addressed by the teachings of Hagihara and Ohya, as set forth above.

Double Patenting Rejection:
Applicant has traversed the rejection of record on the grounds that amended claim 1 requires the limitations described in paragraph [0053] of the application and asserts that US ‘933 neither describes or suggests the elements in newly amended claim 1, as discussed at Applicant’s Remarks (last paragraph, page 7 of 8).
.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/Examiner, Art Unit 1633                                                                                                                                                                                                        
/SCOTT LONG/Primary Examiner, Art Unit 1633